ORDER
PER CURIAM.
Kenneth Jackson (Jackson) appeals from that portion of the trial court’s judgment entered in favor of Mike Thomas following a non-jury trial on Jackson’s civil action.1
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). No error of law appears. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for our decision. The judgment is affirmed. Rule 84.16(b).2

. This appeal does not raise any issue regarding the portion of the judgment in favor of Jackson and against the Director of Revenue on Count III of Jackson’s petition.


. Respondent's Motion to Dismiss is hereby denied.